[Cite as State v. Workman, 2017-Ohio-8638.]



                                    IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                        CLERMONT COUNTY




STATE OF OHIO,                                  :
                                                          CASE NOS. CA2016-12-082
        Plaintiff-Appellee,                     :                   CA2016-12-083

                                                :                OPINION
    - vs -                                                       11/20/2017
                                                :

MICHAEL S. WORKMAN,                             :

        Defendant-Appellant.                    :



    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         Case No. 2016 CR 0102



D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for plaintiff-appellee

W. Stephen Haynes, Clermont County Public Defender, Robert F. Benintendi, 302 East Main
Street, Batavia, Ohio 45103, for defendant-appellant



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Michael Workman, appeals his conviction and sentence in

the Clermont County Court of Common Pleas for multiple sexual offenses. For the reasons

detailed below, we affirm in part, reverse in part, and remand this matter to the trial court for

further proceedings.

        {¶ 2} This is a consolidated case involving two victims of Workman's sexual abuse.

The first case involved allegations of sexual abuse committed against R.C., a 13-year-old
                                                                           Clermont CA2016-12-082
                                                                                    CA2016-12-083

friend of Workman's stepson. Following the disclosure of this incident, another victim, E.Z.,

came forward with allegations that Workman had repeatedly sexually abused him for nearly a

decade.

       {¶ 3} Workman was indicted on February 11, 2016 for two counts of rape in violation

of R.C. 2907.02 and two counts of gross sexual imposition in violation of R.C. 2907.05 for the

sexual abuse committed against R.C. Thereafter, on March 24, 2016, Workman was indicted

for the sexual abuse committed against E.Z. The indictment listed 17 counts. Counts 1-6

were for rapes occurring in Hamilton County between 1999 and 2000.1 Counts 7-8 were for

drug offenses between May 1, 2007 and September 1, 2007 where Workman had allegedly

provided E.Z. with drugs to sedate him. Counts 9-10 were rape charges during the same

May 1, 2007 to September 1, 2007 time frame alleging that Workman used drugs to sedate

E.Z. in order to facilitate sexual abuse. Counts 11-17 were for rapes occurring in Clermont

County between 2006 and 2008.

       {¶ 4} The trial court granted the state's motion to consolidate the two cases and the

matter was tried to a jury.

                                                  R.C.

       {¶ 5} R.C. testified that on November 15, 2015, he was in Workman's bedroom

playing video games with Workman's stepson. Workman was also in the bedroom playing a

computer video game. R.C. stated that at some point he became tired and fell asleep on

Workman's bed.

       {¶ 6} When he awoke, R.C. stated that Workman was performing oral sex on him.

Though he fell asleep fully clothed, R.C. testified that his pants and underwear had been

pulled down and Workman's mouth was on his penis. R.C. stated that Workman stopped


1. E.Z. was under the age of 13 for Counts 1-6. For Counts 7-11, the state sought to prove that the sexual
conduct occurred by force or threat of force.

                                                   -2-
                                                                   Clermont CA2016-12-082
                                                                            CA2016-12-083

performing oral sex on him when he awoke and began moving. R.C. explained that

Workman let go of him and shifted to make it look like he was playing his video game. R.C.

then left the room.

       {¶ 7} R.C.'s family testified that R.C. returned home distraught. R.C.'s grandmother

testified that R.C. came home, sat in a rocking chair, acted very nervous, and pulled his

sweatshirt over his head while sobbing. R.C. did not initially disclose what had occurred, but

when asked whether someone had hurt him, he responded "it's worse than that." R.C.

continued to cry, but would not disclose the abuse. R.C. stated only that it was "disgusting."

       {¶ 8} The family was eventually able to persuade R.C. to disclose the abuse to his

aunt. After the disclosure, R.C. was taken to the hospital where a rape kit examination was

performed and R.C. was interviewed by social workers at Cincinnati Children's Hospital.

DNA analysis revealed the presence of amylase, an enzyme found in saliva, on R.C.'s

underwear. Further analysis revealed that Workman could not be excluded as a source for

the DNA and that only one in nearly 50,000 people would match the DNA found in R.C.'s

underwear. Additionally, the swab taken from R.C.'s penis revealed the presence of amylase

and Workman could not be excluded as a source. Only one in 90,000 individuals would

match the DNA found on R.C.'s penis.

                                            E.Z.

       {¶ 9} Following the evidence of abuse pertaining to R.C., the state shifted its case to

the abuse committed against E.Z.

       {¶ 10} The state presented evidence that Workman had a familial relationship with

the victim's family. Workman lived with the victim at three separate residences: (1) a

residence in Hamilton County, Ohio between 1999-2000, (2) a residence in Florida between




                                             -3-
                                                                          Clermont CA2016-12-082
                                                                                   CA2016-12-083

2000-2006, and (3) a residence in Clermont County from 2006 onward.2

         {¶ 11} E.Z. testified about the first instance of sexual abuse occurring in Hamilton

County and several incidents that occurred prior to the family moving to Florida. The sexual

abuse continued throughout the time they resided in Florida and when they returned to Ohio

in 2006. At trial, E.Z. recounted various incidents of sexual abuse occurring in Clermont

County, including incidents in which Workman used controlled substances in the commission

of the abuse. The sexual activity stopped in 2008 when E.Z. forcefully ended the abuse and

threatened to report him.

                                               Verdict

         {¶ 12} Prior to deliberation, the trial court granted a Crim.R. 29 motion for Counts 7

and 8 of the indictment in E.Z.'s case for corrupting another with drugs.               Following

deliberations, the jury found Workman guilty of all four Counts against R.C. and the

remaining 15 Counts against E.Z. The trial court merged all four Counts involving R.C. and

ordered Workman to serve an 11-year prison term for that Count of rape. The 15 rape

Counts involving E.Z. were not merged and the trial court ordered ten years for each

conviction. All sentences were ordered consecutively for a total stated prison term of 161

years. Workman now appeals the decision of the trial court, raising five assignments of error

for review. For ease of discussion, Workman's assignments of error will be addressed out of

order.

         {¶ 13} Assignment of Error No. 1:

         {¶ 14} THE TRIAL COURT ERRED IN DENYING APPELLANT'S RULE 29 MOTION

AS THE EVIDENCE PRESENTED WAS INSUFFICIENT TO CONCLUDE THAT GUILT HAD

BEEN PROVEN BEYOND A REASONABLE DOUBT.



2. These was some confusion as to the precise dates when the family moved to Florida.

                                                  -4-
                                                                   Clermont CA2016-12-082
                                                                            CA2016-12-083

      {¶ 15} Assignment of Error No. 2:

      {¶ 16} THE TRIAL COURT ERRED IN ENTERING A FINDING OF GUILTY

BECAUSE SUCH VERDICT WAS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE.

      {¶ 17} Workman's first and second assignments of error relate to Counts 3, 6, 10, 13,

15, and 16. Each Count was for rape against E.Z. Workman argues that his convictions are

not supported by sufficient evidence and are against the manifest weight of the evidence.

We will address each argument below.

      {¶ 18} Rape is defined in R.C. 2907.02, which provides:

             (1) No person shall engage in sexual conduct with another who
             is not the spouse of the offender or who is the spouse of the
             offender but is living separate and apart from the offender, when
             any of the following applies:

             (a) For the purpose of preventing resistance, the offender
             substantially impairs the other person’s judgment or control by
             administering any drug, intoxicant, or controlled substance to the
             other person surreptitiously or by force, threat of force, or
             deception.

             (b) The other person is less than thirteen years of age, whether
             or not the offender knows the age of the other person.

             (c) The other person’s ability to resist or consent is substantially
             impaired because of a mental or physical condition or because of
             advanced age, and the offender knows or has reasonable cause
             to believe that the other person’s ability to resist or consent is
             substantially impaired because of a mental or physical condition
             or because of advanced age.

             (2) No person shall engage in sexual conduct with another when
             the offender purposely compels the other person to submit by
             force or threat of force.

      {¶ 19} Crim.R. 29(A) provides that "[t]he court on motion of a defendant or on its own

motion, after the evidence on either side is closed, shall order the entry of a judgment of

acquittal * * * if the evidence is insufficient to sustain a conviction of such offense or


                                             -5-
                                                                   Clermont CA2016-12-082
                                                                            CA2016-12-083

offenses." An appellate court reviews the denial of a Crim.R. 29(A) motion pursuant to the

same standard as that used to review a sufficiency-of-the-evidence claim. State v. Mota,

12th Dist. Warren No. CA2007-06-082, 2008-Ohio-4163, ¶ 5.

        {¶ 20} When reviewing the sufficiency of the evidence underlying a criminal

conviction, an appellate court examines the evidence in order to determine whether such

evidence, if believed, would support a conviction. State v. Boles, 12th Dist. Brown No.

CA2012-06-012, 2013-Ohio-5202, ¶ 34. The relevant inquiry is "whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt." State v.

Watson, 12th Dist. Warren No. CA2014-08-110, 2015-Ohio-2321, ¶ 22. In other words, the

test for sufficiency requires a determination as to whether the state has met its burden of

production at trial. State v. Wilson, 12th Dist. Warren No. CA2006-01-007, 2007-Ohio-2298,

¶ 34.

        {¶ 21} A manifest weight challenge concerns the inclination of the greater amount of

credible evidence, offered in a trial, to support one side of the issue rather than the other.

State v. Vunda, 12th Dist. Butler Nos. CA2012-07-130 and CA2013-07-113, 2014-Ohio-3449,

¶ 34. In assessing whether a conviction is against the manifest weight of the evidence, a

reviewing court examines the entire record, weighs the evidence and all reasonable

inferences, considers the credibility of the witnesses, and determines whether, in resolving

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered. State v.

Sess, 12th Dist. Butler No. CA2015-06-117, 2016-Ohio-5560, ¶ 13.

        {¶ 22} Although the concepts of sufficiency of the evidence and weight of the

evidence are legally distinct, as this court has observed, a finding that a conviction is

supported by the manifest weight of the evidence is also dispositive of the issue of
                                             -6-
                                                                  Clermont CA2016-12-082
                                                                           CA2016-12-083

sufficiency. State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150, ¶ 19.

"Because sufficiency is required to take a case to the jury, a finding that a conviction is

supported by the weight of the evidence must necessarily include a finding of sufficiency."

State v. Hart, 12th Dist. Brown No. CA2011-03-008, 2012-Ohio-1896, ¶ 43.

      {¶ 23} As previously noted, E.Z. testified about the sexual abuse he suffered at the

hands of Workman. E.Z. testified that the sexual abuse began when Workman performed

oral sex on him when he was six or seven years old in his bedroom at the Hamilton County

residence. E.Z. described the sexual abuse as occurring frequently.

      {¶ 24} After a while, but while E.Z. was still six or seven years old, Workman began

performing anal sex on E.Z. The typical instance of sexual abuse was explained by E.Z.:

             Q. How – how many times, you know, when you're 6 or 7 years
             old, how often did – did that type of conduct take place?

             A. It was mostly every time after he finished anything orally on
             me.
             Q. So would he do something oral on you first?
             A. Yes.
             Q. Did he say anything to you after that type of conduct?
             A. After the – after the unwarranted anal sex?
             Q. I guess he would perform oral sex on you?
             A. Yes.
             Q. And then perform anal sex on you?
             A. Yes, he would – he would tell me to roll over and – and yes.
             Q. Do you remember where, or do you recall even when the
             first time that happened?
             A. I believe I was in his – well, I mean, at the time it would have
             been him and my mom's bedroom, but – but it was in the
             bedroom when we still lived on Roe Street. And – and he had, I
             mean, he was trying to get me to fall asleep. And I mean, I – I
             couldn't, because you know, as a kid I wanted to do other things.
             And – and then that's when he just – he – he was trying to

                                             -7-
                                                                  Clermont CA2016-12-082
                                                                           CA2016-12-083

              convince me that what he was doing for me, I needed to give him
              something in return. And that's when he would perform the anal
              sex.
              Q. You said it hurt?
              A. Very much so.
              Q. Did you cry?
              A. Yes, many times.
        {¶ 25} Though the victim stated that the abuse occurred constantly over the period of

nearly a decade, there were specific instances of abuse that triggered E.Z.'s memory. The

state sought to prove the following instances of sexual abuse:


Count    Charge       Date of Offense    Sex Act     Triggering Memory
1        Rape         1999               Oral Sex    The first time Workman sexually
                                                     abused E.Z. Workman performed oral
                                                     sex on E.Z. in E.Z.'s bedroom at the
                                                     Hamilton County residence.
2        Rape         1999               Anal Sex    The first time Workman had anal sex
                                                     with E.Z., which occurred in
                                                     Workman's bedroom at the Hamilton
                                                     County residence.
3        Rape         1999               Anal Sex    The state alleged Count 3 as
                                                     representative of the number of times
                                                     the sexual abuse took place at the
                                                     Hamilton County residence.
4        Rape         March 2000         Anal Sex    Workman had anal sex with E.Z.,
                                                     which caused rectal bleeding. E.Z.
                                                     went to see a doctor following this
                                                     incident.
5        Rape         2000               Anal Sex    Workman promised E.Z. that he would
                                                     be allowed to play video games in
                                                     exchange for anal sex.
6        Rape         2000               Anal Sex    Workman had anal sex with E.Z. in the
                                                     bathroom at the Hamilton County
                                                     residence.
7        Dismissed
8        Dismissed
9        Rape      Between May 1, Anal Sex           First of two charges where Workman
                   2007 and                          allegedly sedated E.Z. with
                   September 1,                      prescription medication and engaged
                   2007                              in anal sex.
10       Rape      Between May 1, Anal Sex           Second of two charges where
                   2007 and                          Workman allegedly sedated E.Z. with

                                             -8-
                                                                   Clermont CA2016-12-082
                                                                            CA2016-12-083

                      September 1,                   prescription medication and engaged
                      2007                           in anal sex.
11       Rape         2006               Anal Sex    Workman had anal sex with E.Z. in a
                                                     vacant apartment underneath the
                                                     Clermont County residence.
12       Rape         2006               Oral Sex    Workman was performing oral sex on
                                                     E.Z., but was interrupted when a
                                                     family member unexpectedly arrived
                                                     home early.
13       Rape         2006               Anal Sex    The State alleged Count 13 as
                                                     representative of the number of times
                                                     the sexual abuse took place at the
                                                     Clermont County residence.
14       Rape         2007               Anal Sex    This event was referred to as the
                                                     "Reese's cup incident." E.Z. defied
                                                     Workman in front of his siblings and
                                                     Workman had anal sex with him as
                                                     punishment.
15       Rape         2007               Anal Sex    The state alleged that Workman had
                                                     anal sex with E.Z. after forcing him to
                                                     watch gay pornography.
16       Rape         2007               Anal Sex    The state alleged that Workman had
                                                     anal sex with E.Z. while E.Z. was
                                                     reading a comic book in his closet at
                                                     the Clermont County residence.
17       Rape         2008               Anal Sex    The final time that Workman had anal
                                                     sex with E.Z.


       {¶ 26} The state was largely methodical in how it addressed each instance of sexual

abuse moving from the earliest instance of sexual abuse to the next until E.Z. described the

final instance of sexual abuse. However, as addressed in more detail below, the state

appears to have inadvertently skipped over one instance set forth in the indictment and bill of

particulars.

       {¶ 27} Following a thorough review of the evidence, we find the state presented

sufficient evidence to sustain the majority of Workman's convictions and those convictions

were not against the manifest weight of the evidence. However, we agree that one offense

was not proven with any degree of specificity and must be vacated.




                                              -9-
                                                                    Clermont CA2016-12-082
                                                                             CA2016-12-083

                         Counts 3, 6, 10, 13, and 16 are affirmed

       {¶ 28} For the following Counts, we find the state's evidence is supported by the

manifest weight of the evidence and therefore are also sustained by sufficient evidence.

                                           Count 6

       {¶ 29} Count 6 involved an allegation that Workman had anal sex with E.Z. in the

bathroom of the Hamilton County residence in 2000. The state began by asking E.Z. if anal

sex had occurred in different areas of the house. E.Z. replied in the affirmative and stated

that it had occurred in his room a few times, in the living room a few times, and in his

brother's room. The state then inquired if anything had happened in the bathroom, to which

E.Z. responded affirmatively. E.Z. testified that it was following this bathroom incident that

Workman had told him that the entire situation was his fault, that E.Z. had started it, and that

E.Z. had asked him to "do those things."

       {¶ 30} Workman argues that Count 6 is based on insufficient evidence because "E.Z.

never described any sexual conduct occurring in the bathroom." Because E.Z. failed to

elaborate, Workman contends that "[w]e shall never know" what exactly occurred in the

bathroom. Workman suggests that perhaps a third party might have attempted to use the

bathroom, thereby disrupting the act.

       {¶ 31} When taken into appropriate context, however, the record reveals that

Workman's Count 6 conviction was based on sufficient evidence and was not against the

manifest weight of the evidence. In this case, the state was focused on identifying prior

instances of anal sex and where that activity occurred in the Hamilton County residence.

E.Z. affirmed that "something" happened with Workman in the bathroom and went on to

explain that it was following this incident that Workman began blaming the victim and

asserting that the victim asked him to "do those things." Previously, the victim had also

testified that Workman had tried to blame him as the reason why the sexual abuse occurred.
                                             - 10 -
                                                                    Clermont CA2016-12-082
                                                                             CA2016-12-083

       {¶ 32} Following review, we find the jury could well have inferred that the "something"

that occurred in the bathroom was anal sex, which would be appropriate given the context of

the testimony. As a result, we find Workman's conviction for Count 6 involving anal sex

occurring in the Hamilton County residence was not against the manifest weight of the

evidence.

                                           Count 10

       {¶ 33} Counts 9 and 10 involve instances in which Workman used a sedative to

facilitate two separate instances of sexual abuse. Workman does not challenge Count 9 in

this assignment of error. As to Count 10, the state presented the following testimony:

              Q. And now [E.Z.], were there ever any times where the
              Defendant gave you any substance –

              A. Yes.
              Q. – to kind of do some of these acts?
              A. Yes. There were two specific times that I could remember
              that I know of. And honestly, I mean, thinking back on it there
              may have been times that he could have put it in my food,
              because I just * * *. There were two times that he did. There
              was one time that he gave it to me, and then later that night I fell
              asleep. It was for – it was because I – I said something about
              feeling sick or something like that, or I had a headache, and he
              gave that to me. And then I woke up and he was on top of me,
              again performing anal sex on me. And I tried to roll over to push
              him off of me, but because of the medication I was too weak to
              do so. And then there was another time that he kept telling me
              to take it, so then I wouldn't remember what happened during.
              And again, this was when I was older. So then I wouldn't be able
              to, I guess, fight back as much. But I was still under mental
              manipulation to not actually tell him no and mean it.
       {¶ 34} Reviewing E.Z.'s testimony shows that E.Z. was referring to two specific

instances of sexual abuse: (1) a time when Workman gave E.Z. a drug, E.Z. fell asleep, and

E.Z. woke up to Workman having anal sex with him, and (2) a time when Workman made

E.Z. take a drug to forget the incident.

                                             - 11 -
                                                                     Clermont CA2016-12-082
                                                                              CA2016-12-083

       {¶ 35} After review, we find Count 10 is supported by sufficient testimony and is not

against the manifest weight of the evidence. Here, E.Z. testified about a specific scenario

wherein Workman had given him drugs in the context of describing anal sex. We believe that

a jury could properly infer that Workman had engaged in anal sex with E.Z. after an incident

in which Workman kept insisting that E.Z. take medication "so then I wouldn't remember what

happened during." The jury did not clearly lose its way in finding that Workman completed a

sex act on E.Z. with the use of a drug. As a result, we find Workman's conviction for Count

10 is supported by sufficient evidence and is not against the manifest weight of the evidence.

                                           Count 16

       {¶ 36} Count 16 of the indictment involved an incident where Workman allegedly

performed oral sex on E.Z. in a closet while E.Z. was reading a comic book. E.Z. testified:

              * * * I went into the closet, because that's where I normally kept
              them all, and I just sat in there with the light on, and quietly read
              my comic books to myself. And there was this one night that
              [Workman] came in there, and he – he went to perform oral sex
              while – on me while I was reading my – my comic book.

       {¶ 37} Workman cites this language in his brief, focusing specifically on the victim's

testimony that Workman "went to perform oral sex." Workman argues that the usage of the

term "went to perform" implies that Workman did not complete the sex act, but merely

attempted to do so.

       {¶ 38} However, again, we find Workman's argument is without merit. Workman's

Count 16 conviction for rape is supported by sufficient evidence and is not against the

manifest weight of the evidence. Here, E.Z. testified at length about Workman's sexual

abuse, including that Workman repeatedly performed oral sex on him. In this instance, E.Z.

was reading a comic book in his closet when Workman "went to perform oral sex." Though

E.Z. testified through the perspective of the event unfolding, it would be reasonable for the


                                              - 12 -
                                                                   Clermont CA2016-12-082
                                                                            CA2016-12-083

jury to conclude that Workman completed the sex act. As a result, we find there was

sufficient evidence from which a jury could infer that sexual conduct had occurred.

Therefore, Count 16 is supported by sufficient evidence and his conviction is not against the

manifest weight of the evidence.

                                     Counts 3 and 13

       {¶ 39} We now address Counts 3 and 13. Though the state elicited the victim's

testimony as to "triggering events" to prove the majority of the offenses, there were some

offenses that the state attempted to prove based on the frequency of which the sexual abuse

occurred. Counts 3 and 13 were two such instances of general conduct pursued by the state

based on the alleged frequency of sexual abuse.

       {¶ 40} Workman argues that his convictions on Counts 3 and 13 are not supported by

sufficient evidence because E.Z. did not present any detail of specificity on those counts.

However, it is well established that, "[a] precise time and date of an alleged offense are not

ordinarily essential elements." State v. Blankenburg, 12th Dist. Butler No. CA2010-03-063,

2012-Ohio-1289, ¶ 43. In sexual abuse cases involving children, it may be impossible to

provide a specific date. State v. Vunda, 12th Dist. Butler Nos. CA2012-07-130, CA2013-07-

113, 2014-Ohio-3449, ¶ 36. "The problem is compounded where the accused and the victim

are related or reside in the same household, situations which often facilitate an extended

period of abuse. An allowance for reasonableness and inexactitude must be made for such

cases." Id.

       {¶ 41} In State v. Hemphill, 8th Dist. Cuyahoga No. 85431, 2005-Ohio-3726, the

Eighth District Court of Appeals reversed some of the defendant's convictions for rape where

the victim merely testified to numerical estimates of the sexual conduct and provided no

testimony connected to "individual, distinguishable incidents." Id. at ¶ 88. In that case, the

only testimony elicited as to several counts was through a numerical estimate:
                                            - 13 -
                                                                   Clermont CA2016-12-082
                                                                            CA2016-12-083

              Q. Do you – can you tell us as to whether or not he had vaginal
              sex with you, intercourse with you, on at least 33 times?

              A. Yes.

              Q. Would he – did he touch your breasts at least 33 times?

              A. Yes.

Id. at ¶ 11-14. Relying on a case from the Sixth Circuit Court of Appeals, the Eight District

held that the state had failed to adequately differentiate these counts and, with three

exceptions, failed to subject each count to individual proof. Id. at ¶ 88, ¶ 112.

       {¶ 42} In contrast, this court decided State v. Morgan, 12th Dist. Brown Nos. CA2009-

07-029 and CA2009-08-033, 2010-Ohio-1720, in which we found sufficient evidence to

support multiple rape convictions.

       {¶ 43} In Morgan, the victim testified that the defendant began engaging in sexual

conduct with her when she was five years old. Id. at ¶ 4. The defendant would play "guess

the candy game" with her, where defendant would blindfold the victim and place his penis

inside her mouth. The victim testified that this conduct occurred "twice a week" while the

family lived in Residence 1. Id. When the family moved to Residence 2, the victim testified

that the defendant began to have vaginal sex with her. Id. at ¶ 5. According to the victim, the

defendant had "come in my room when I was sleeping, my mom was gone and stuck his

penis in my vagina and do what he wanted to do." Id. at ¶ 23. The victim testified that the

rape would last for approximately five minutes and occurred "mainly five times a week." Id.

The victim testified that the intercourse became less frequent after the defendant was injured

by a ladder. Id. Once the family moved to Residence 3, the conduct occurred "maybe like

twice a week." Id. When the family moved to Residence 4, the victim stated that the

defendant would put his penis in her vagina "three to four times a week." Id.

       {¶ 44} In considering the victim's testimony, this court found that the victim "placed

                                             - 14 -
                                                                   Clermont CA2016-12-082
                                                                            CA2016-12-083

the repeated instances of abuse in context of her age, her year in school, and the homes in

which she resided." Id. at ¶ 24. Therefore, the victim's testimony was not merely general,

ambiguous claims of abuse as in Hemphill.

       {¶ 45} We find clear contrasts between the ambiguous, indistinguishable testimony in

Hemphill and the case at bar. In the present case, the victim testified of repeated instances

of sexual abuse, including oral and anal sex. By his estimations, E.Z. noted that the abuse

occurred "once or twice" a week while living in Hamilton County. E.Z. stated that Workman

had anal sex with him at the Hamilton County residence multiple times in his room, multiple

times in the living room, as well as other instances in the living room and his brother's room.

E.Z. stated that the only place he hadn't been anally abused in the Hamilton County

residence was in the kitchen and the hallway.

       {¶ 46} Aside from the separate acts testified to in Counts 1 and 2, the state charged

Workman with one additional count of rape for Count 3. All of those Counts were alleged to

have occurred in 1999 while E.Z. lived in the Hamilton County residence. Based on the

frequency of abuse, it would be nearly impossible for E.Z. to remember specific details about

every single rape that occurred given that this conduct occurred innumerable times over a

span of nearly a decade. When the state is faced with a victim of continual sexual abuse

who does not have a distinct memory of details associated with numerous occasions, it is

within the confines of due process to permit the state to charge the accused with at least one

criminal offense for a specific time period. See Vunda, 2014-Ohio-3449 ¶ 35-45.

       {¶ 47} This matter is unlike Hemphill where the only testimony was a numerical

estimate based on mere general, ambiguous claims of abuse. As to Count 3, E.Z. recalled

the frequency of the abuse, his age, multiple locations where the abuse occurred, and

distinct memories of abuse.

       {¶ 48} Similarly, Count 13 involved a separate charge of anal rape that occurred in
                                             - 15 -
                                                                 Clermont CA2016-12-082
                                                                          CA2016-12-083

2006 while the family lived in the Clermont County residence. Though E.Z. gave specific

testimony as to Count 12, which also occurred in 2006, E.Z. did not attach any specific

memory to any other instance of anal sex occurring in 2006. However, because of the

frequency of abuse, Count 13 was representative of an additional count of anal rape, which

occurred in addition to the specific memory attached to Count 12. Again, E.Z. testified that

Workman had anal sex multiple times per year at the Clermont County residence, which is in

addition to the specific memories recalled in his testimony.

      {¶ 49} While more general in nature, Counts 3 and 13 were supported by distinct

testimony from the other counts alleged in 1999 and 2006. Like the victim in Morgan, E.Z.

placed the repeated instances of abuse in context within a specified time frame and the

homes in which he resided. In so doing, E.Z. recounted numerous accounts of sexual abuse

and locations where the abuse occurred.        E.Z.'s testimony was not merely general,

ambiguous claims of abuse. Accordingly, we find Counts 3 and 13 were supported by

sufficient evidence and were not against the manifest weight of the evidence.

                                         Count 15

      {¶ 50} We find Count 15 must be vacated because there was insufficient evidence to

support Workman's conviction for the offense charged. Count 15 relates to an instance of

sexual abuse in which Workman allegedly showed E.Z. gay pornography prior to engaging in

anal sex.

      {¶ 51} Though maintaining that there was ample evidence to demonstrate additional

counts of rape, the state concedes that there wasn't any evidence of anal rape occurring in

conjunction with the viewing of gay pornography.

      {¶ 52} The only references to the gay pornography incident occurred during an

explanatory sidebar in which the state explained that Count 15 involved an incident where

Workman engaged in anal sex with E.Z. while forcing him to watch gay pornography. The
                                            - 16 -
                                                                     Clermont CA2016-12-082
                                                                              CA2016-12-083

state also referenced the "gay pornography" count in its closing argument. However, in

reviewing the testimony, there is no reference to an incident where Workman engaged in

anal sex with E.Z. while forcing him to watch gay pornography.

       {¶ 53} In its questioning of E.Z. with respect to the sexual abuse, the state was largely

methodical in following the indictment and eliciting the victim's testimony as to each triggering

event. However, it appears the state mistakenly jumped from Count 14 to Count 16 without

eliciting any testimony as to the alleged episode of sexual abuse involving the gay

pornography. Because there was no evidence as to Count 15, his conviction was not

supported by sufficient evidence.

       {¶ 54} Based on our review of Workman's assignment of error, we conclude that his

argument is sustained in part, and overruled in part. Workman's conviction and sentence for

rape in Count 15 is based on insufficient evidence and must be vacated. The remaining

counts that Workman challenges in this assignment of error are without merit and hereby

overruled.

       {¶ 55} Assignment of Error No. 4:

       {¶ 56} THE TRIAL COURT ERRED IN DENYING APPELLANT'S RULE 29 MOTION

FOR ACQUITTAL AS VENUE ON COUNTS 1-6 HAD NOT BEEN ESTABLISHED BEYOND

A REASONABLE DOUBT.

       {¶ 57} In his fourth assignment of error, Workman argues that the trial court should

have granted his Crim.R. 29 motion with respect to Counts 1 through 6 because the offenses

occurred in Hamilton County and therefore venue in Clermont County was improper. We find

no merit to Workman's argument.

       {¶ 58} "Venue commonly refers to the appropriate place of trial for a criminal

prosecution within a state." State v. Meridy, 12th Dist. Clermont. No. CA2003-11-091, 2005-

Ohio-241, ¶ 12. The importance of venue is to give the defendant the right to be tried in the
                                              - 17 -
                                                                      Clermont CA2016-12-082
                                                                               CA2016-12-083

vicinity of his alleged criminal activity. Meridy at ¶ 12. The standard to establish venue is

whether appellant has a "significant nexus" with the county where the trial was held. Id. at ¶

22; State v. Stone, 12th Dist. Warren No. CA2007-11-132, 2008-Ohio-5671, ¶ 16. As a

result, and pursuant to R.C. 2901.12, Ohio's venue statute, "[t]he trial of a criminal case in

this state shall be held in a court having jurisdiction of the subject matter, and in the territory

of which the offense or any element of the offense was committed." R.C. 2901.12(A).

       {¶ 59} We find Workman's argument is without merit. Although Workman is correct

that venue lies in any jurisdiction in which the offense or any element of the offense was

committed, Ohio's venue statute, R.C. 2901.12, further provides that when an offender

commits offenses in different jurisdictions as part of a course of criminal conduct, venue lies

for all the offenses in any jurisdiction in which the offender committed one of the offenses or

any element of one of those offenses. R.C. 2901.12(A), (H).

       {¶ 60} The state proved a continuing course of conduct involving the sex offenses

committed against E.Z. The state demonstrated in Counts 9 through 17 that Workman

sexually abused E.Z. from 2006 until 2008 in Clermont County. The state also proved that

this pattern of abuse had occurred continuously since 1999 when E.Z. was living with

Workman in Hamilton County. As a result, we find that venue was appropriate in Clermont

County for all offenses. Workman's fourth assignment of error is without merit and hereby

overruled.

       {¶ 61} Assignment of Error No. 5:

       {¶ 62} THE TRIAL COURT ERRED IN DENYING APPELLANT'S RULE 29 MOTION

FOR ACQUITTAL AS THE ELEMENT OF FORCE TO COUNTS 9-17 HAD NOT BEEN

ESTABLISHED BEYOND A REASONABLE DOUBT.

       {¶ 63} In his fifth assignment of error, Workman argues that the state failed to prove

the element of force related to Counts 9 through 17 for rape. We disagree.
                                               - 18 -
                                                                   Clermont CA2016-12-082
                                                                            CA2016-12-083

       {¶ 64} Pursuant to R.C. 2907.02(A)(2), "[n]o person shall engage in sexual conduct

with another when the offender purposely compels the other person to submit by force or

threat of force."

       {¶ 65} The Revised Code defines "force" as "any violence, compulsion, or constraint

physically exerted by any means upon or against a person or thing." R.C. 2901.01(A).

"However, the definition of 'force' changes when the victim is a child, accounting for the fact

that adults can compel children to submit to sexual conduct by means of psychological

coercion or use of authority over the child." State v. Grant, 12th Dist. Brown Nos. CA2014-

03-005 and CA2014-03-006, 2015-Ohio-723, ¶ 20.

       {¶ 66} This court has specifically recognized that "force" "need not be overt and

physically brutal, but can be subtle and psychological." State v. Rankin, 12th Dist. Clinton

No. CA2004-06-015, 2005-Ohio-6165, ¶ 47. A child's will can be overcome by fear and

duress when an important authority figure tells the child to do something, and commands the

child not to tell anyone about it. State v. Dehner, 12th Dist. Clermont No. CA2012-12-090,

2013-Ohio-3576, ¶ 19. When the state proves that the child's will was overcome by fear or

duress, the element of force is established. State v. Neal, 12th Dist. Clermont No. CA2016-

06-033, 2017-Ohio-1493, ¶ 17.

       {¶ 67} We find that Workman's argument with regard to the "force" requirement is

without merit. The state presented ample evidence of force, as it showed that E.Z.'s will had

been overcome by fear and duress. Workman was an authority figure in the residence and

E.Z. was subject to his control. As described by E.Z., Workman maintained an emotionally

abusive relationship with the family, often threatening to break up the family, and engaging in

lengthy tirades with the family.

       {¶ 68} E.Z. testified that Workman would threaten him if he refused to engage in

sexual activities. These threats included breaking up the family, throwing E.Z.'s mother from
                                             - 19 -
                                                                     Clermont CA2016-12-082
                                                                              CA2016-12-083

the residence, and physical threats. E.Z. stated that Workman threatened to hurt him if he

ever told anyone about the abuse. In addition, E.Z. testified that even after the sexual abuse

stopped, he still refrained from telling anyone out of concern for what Workman would do to

his family. E.Z. explained that the reason he finally came forward with the abuse allegations

was because he learned that Workman had been arrested for another sex crime.

       {¶ 69} Based on our review, we find there was ample evidence to meet the definition

of "force." The evidence presented shows a disturbing use of physical and psychological

harm that was employed continuously over the years. As such, Workman's argument to the

contrary is without merit and his fifth assignment of error is overruled.

       {¶ 70} Assignment of Error No. 3:

       {¶ 71} THE TRIAL COURT ERRED IN GRANTING THE STATE OF OHIO'S

MOTION TO CONSOLIDATE THE TWO INDICTMENTS.

       {¶ 72} In his third assignment of error, Workman argues that the trial court error by

permitting the joinder of unrelated offenses. We find no merit to Workman's argument.

       {¶ 73} The law favors joining multiple offenses in a single trial under Crim.R. 8(A) if

the offenses charged are of the same or similar character. State v. Wilkins, 12th Dist. Clinton

No. CA2007-03-007, 2008-Ohio-2739, ¶ 13. Under Crim.R. 13, a "trial court may order two

or more indictments or information or both to be tried together, if the offenses * * * could have

been joined in a single indictment or information." Id. "However, a defendant is allowed,

under Crim.R. 14, to move to sever offenses that have otherwise been properly joined where

it appears that joinder would be prejudicial." State v. Rose, 12th Dist. Butler No. CA2011-11-

214, 2012-Ohio-5607, ¶ 12.

       {¶ 74} The decision to grant or deny a motion to sever is a matter in the trial court's

discretion, and therefore, we review the trial court's decision under an abuse of discretion

standard. State v. Matthews, 12th Dist. Butler No. CA2012-09-175, 2013-Ohio-3482, ¶ 35.
                                              - 20 -
                                                                      Clermont CA2016-12-082
                                                                               CA2016-12-083

"An abuse of discretion implies that the trial court's decision was unreasonable, arbitrary, or

unconscionable." Rose at ¶ 11.

       {¶ 75} To prevail on a claim that the trial court erred in denying a motion to sever, the

appellant must affirmatively demonstrate: "(1) his rights were prejudiced, (2) he provided the

trial court with sufficient information enabling it to weigh the consideration favoring joinder

against the defendant's right to a fair trial, and (3) the trial court abused its discretion in

refusing to separate the charges for trial." Id. at ¶ 13; Matthews at ¶ 37.

       {¶ 76} "The state may negate a claim of prejudice in one of two ways." Rose at ¶ 14.

"The first is through the 'other acts' test, where the 'state must demonstrate it could have

introduced evidence of the joined offenses at separate trials, pursuant to the 'other acts'

provision of Evid.R. 404(B).'" Id., citing State v. Lott, 51 Ohio St.3d 160, 163 (1990).

"Alternatively, under the 'joinder test' the state can refute a claim of prejudice by showing 'that

evidence of each crime joined at trial is simple and direct.'" Id., citing State v. Moshos, 12th

Dist. Clinton No. CA2009-06-008, 2010-Ohio-735, ¶ 79. If the state can establish that the

evidence is "simple and direct," then there is no need to meet the more strict "other acts"

test. Id. In other words, a demonstration by the state "that the evidence relating to each

crime is simple and direct negates any claims of prejudice and renders joinder proper."

Moshos at ¶ 80.

       {¶ 77} In this case, the trial court determined that the evidence relative to each count

of the indictment was simple and direct and that Workman failed to meet his burden of

demonstrating that joinder of these counts is prejudicial. We find no abuse of discretion in

the trial court's determination.

       {¶ 78} "Ohio appellate courts have upheld joinder in sex abuse cases involving

multiple child victims where the evidence as to each offense is separate, uncomplicated and

sufficient to support a conviction without necessitating the use of evidence relating to other
                                               - 21 -
                                                                     Clermont CA2016-12-082
                                                                              CA2016-12-083

offenses." State v. Ashcraft, 12th Dist. Butler No. CA2008-12-305, 2009-Ohio-5281, ¶ 19;

Matthews, 2013-Ohio-3482 at ¶ 40.

       {¶ 79} The record demonstrates that during its opening statement, the state

presented an organized overview of the facts as to each offense and each victim. The state

then presented its case involving R.C. Following the conclusion of the evidence on those

counts, the state then proceeded to prosecute its case concerning sexual abuse involving

E.Z. During closing argument, the state again argued both cases separately.

       {¶ 80} The record also demonstrates that sufficient evidence was presented as to

each offense without necessitating the use of evidence from one occurrence to prove the

other. As detailed above, both R.C. and E.Z. provided testimony concerning the alleged acts

of sexual abuse Workman committed against them, including the circumstances under which

the abuse occurred. The record shows that the evidence pertaining to each victim and each

offense could be easily segregated. Furthermore, there is no indication in the record how

Workman would have defended the charges differently had they been tried separately. See

State v. Ashcroft, 12th Dist. Butler No. CA2008-12-305, 2009-Ohio-5281, ¶ 25. Finally, the

record demonstrates that the trial judge instructed the jury that it was required to consider the

charges as separate matters.        See id.; Vunda, 2014-Ohio-3449 at ¶ 73 (there is a

presumption that jurors follow the instructions given by the trial court).

       {¶ 81} Because of the foregoing, we find the trial court did not err in denying

Workman's request for severance where the evidence concerning each offense was separate

and distinct, and simple and direct. The matters for the jury were simple and revolved around

witness credibility and whether Workman had engaged in the alleged sexual conduct.

Workman's third assignment of error is overruled.

       {¶ 82} Assignment of Error No. 6:

       {¶ 83} THE CONSECUTIVE STRUCTURE OF THE TRIAL COURT'S 161 YEAR
                                              - 22 -
                                                                  Clermont CA2016-12-082
                                                                           CA2016-12-083

SENTENCE IS DISPROPORTIONATE TO THE DANGER APPELLANT POSES TO THE

PUBLIC.

      {¶ 84} In his sixth assignment of error, Workman alleges the trial court erred by

imposing a 161-year prison sentence. Though Workman concedes that the trial court made

the necessary consecutive sentencing findings, he argues that the sentence was

disproportionate and excessive and also not necessary to protect the public.

      {¶ 85} Workman received a 10-year prison sentence on each of 15 counts of rape

committed against E.Z. for violations of R.C. 2907.02(A)(1)(b), R.C. 2907.02(A)(1)(a), and

R.C. 2907.02(A)(2), which were first-degree felonies. Each sentence was ordered to be

served consecutively for a total of 150 years in prison. In addition, Workman was sentenced

to an 11-year prison sentence for his rape conviction committed against R.C. in violation of

R.C. 2907.02(A)(2). The trial court ordered that sentence be served consecutive to the 150-

year prison term imposed for a total of 161 years.

      {¶ 86} As noted above, Workman's conviction on Count 15 involving E.Z. is not

supported by sufficient evidence and is vacated as is its corresponding sentence. However,

we will review the remaining convictions, which are supported by the weight of the evidence.

      {¶ 87} This court reviews felony sentences pursuant to the standard of review set

forth in R.C. 2953.08(G)(2) to determine whether the imposition of those sentences is clearly

and convincingly contrary to law. State v. Julious, 12th Dist. Butler No. CA2015-12-224,

2016-Ohio-4822, ¶ 8. Pursuant to that statute, an appellate court may modify or vacate a

sentence only if, by clear and convincing evidence, "the record does not support the trial

court's findings under relevant statutes or that the sentence is otherwise contrary to law.

State v. Harp, 12th Dist. Clermont No. CA2015-12-096, 2016-Ohio-4921, ¶ 7. A sentence is

not clearly and convincingly contrary to law where the trial court considers the purposes and

principles of sentencing as set forth in R.C. 2929.11, as well as the seriousness and
                                            - 23 -
                                                                    Clermont CA2016-12-082
                                                                             CA2016-12-083

recidivism factors listed in R.C. 2929.12, and sentences a defendant within the permissible

statutory range. State v. Brandenburg, 12th Dist. Butler Nos. CA2014-10-201 and CA2014-

10-202, 2016-Ohio-4918, ¶ 9.

       {¶ 88} Pursuant to R.C. 2929.14(C)(4), a trial court must engage in a three-step

analysis and make certain findings before imposing consecutive sentences. State v. Dillon,

12th Dist. Madison No. CA2012-06-012, 2013-Ohio-335, ¶ 9. First, the trial court must find

that consecutive sentences are necessary to protect the public from future crime or to punish

the offender. R.C. 2929.14(C)(4). Id. Second, the trial court must find that consecutive

sentences are not disproportionate to the seriousness of the offender's conduct and to the

danger the offender poses to the public. Id. Third, the trial court must find that one of the

following applies:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

R.C. 2929.14(C)(4)(a)-(c).

       {¶ 89} "A trial court satisfies the statutory requirement of making the required findings

when the record reflects that the court engaged in the required analysis and selected the

appropriate statutory criteria." State v. Setty, 12th Dist. Clermont Nos. CA2013-06-049 and

CA2013-06-050, 2014-Ohio-2340, ¶ 113. In imposing consecutive sentences, the trial court


                                             - 24 -
                                                                    Clermont CA2016-12-082
                                                                             CA2016-12-083

is not required to provide a word-for-word recitation of the language of the statute or

articulate reasons supporting its findings. Id. Nevertheless, the record must reflect that the

trial court engaged in the required sentencing analysis and made the requisite findings. Id.

The court's findings must thereafter be incorporated into its sentencing entry. State v. Ahlers,

12th Dist. Butler No. CA2015-06-100, 2016-Ohio-2890, ¶ 10.

       {¶ 90} Here, the record reflects that the trial court made the findings required by R.C.

2929.14(C)(4) when it ordered Workman's sentences be served consecutively. The trial

court noted the seriousness of the charges. Workman took advantage of R.C. through a

prior relationship and committed a sexual offense on the child while he was asleep. When

Workman was exposed for his conduct, E.Z. came forward and disclosed a nearly decade-

long pattern of repeated sexual abuse. The trial court found that Workman's conduct was

more serious than normally constituting the offenses of rape and that consecutive sentences

were necessary to protect the public from future crimes.

       {¶ 91} The trial court later memorialized these findings within its sentencing entry.

From the trial court's statements at the sentencing hearing and the language used in the

sentencing entry, it is clear that the trial court complied with the dictates of R.C.

2929.14(C)(4). See State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, ¶ 37; State v.

Sess, 12th Dist. Butler No. CA2015-06-117, 2016-Ohio-5560, ¶ 35-38. It is also clear that

the record supports the trial court's findings that the harm caused by Workman's offenses

was so great or unusual that no single prison term adequately reflected the seriousness of

his conduct and that consecutive sentences were necessary to punish Workman and protect

the public.

       {¶ 92} Workman argues that he had "led an otherwise law-abiding life" until the

present charges. That argument is completely unpersuasive. The evidence shows that

Workman was a violent sexual offender who engaged in a nearly decade long pattern of
                                             - 25 -
                                                                     Clermont CA2016-12-082
                                                                              CA2016-12-083

abuse with a child. Workman committed the abuse and then threatened the child to prevent

disclosure of the abuse. Workman was only caught when he sexually abused another child.

The statement that Workman otherwise led a "law-abiding life" is stunningly rebutted by the

record.

       {¶ 93} Since we have vacated Workman's conviction and sentence on Count 15, we

hereby reverse the trial court's judgment and remand the matter for resentencing consistent

with this Opinion. In all other respects, the trial court's judgment on the remaining convictions

is affirmed.

       {¶ 94} Judgment affirmed in part, reversed in part, and remanded.


       PIPER and M. POWELL, JJ., concur.




                                              - 26 -